Title: To John Adams from Henry Channing, 14 February 1815
From: Channing, Henry
To: Adams, John


				
					Sir,
					Boston Feby 14th 1815.
				
				Under the recollection of the very great pleasure I enjoyed, last Friday, in having an opportunity once more to see & hear one of the few surviving Fathers of our country and the glorious revolution of ‘76; I cannot refrain from taking my pen, to congratulate you on the tidings of an honourable treaty of peace with Britain, which are announced by an arrival at N. York.When the tidings with the joyful peal of the Bells first assailed my ears, yesterday, the impulse of joy was checked by the apprehension, that the terms might not be such as an American wuld not exalt.—I met my worthy friend Mr Shaw, who greeted me with ardent congratulations. He immediately remarked “You do not appear to enter ardently into the joys of the day.” I answered—“ I wait to see the terms.”—He replied— “You do not know the character of Mr Adams—he would lose his life sooner than put his hand to a dishonourable treaty.”—This assurance  was completely satisfactory.I now sir, beg leave to present my warmest congratulations on this event, in which your son, the Honble John Q. Adams, will be distinguished, for his diplomatic talents, integrity and unsullied patriotism. May a gracious Providence speedily return him to a grateful country—and may the First honours she can bestow, be his crown, and give at least one proof that Republicks can be grateful. With veneration & gratitude for your faithful services to my beloved country—I have the honour to be—very respectfully—Yr Obedt Servt
				
					Henry Channing
				
				
			